Citation Nr: 0939151	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.  

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) with major 
depressive disorder.  

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1970.  He is the recipient of the Combat Action Ribbon and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

This appeal was previously remanded by the Board in May 2008 
for further development.  The Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer sitting at the RO in 
June 2005; a transcript of that hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not productive of daily 
fatigue, malaise, and anorexia, requiring dietary restriction 
or continuous medication, or; incapacitating episodes having 
a total duration of at least 2 weeks, but less than four 
weeks, during the past 12-month period.  

2.  For the entire appeal period, the Veteran's PTSD with 
major depressive disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to depression, nightmares, flashbacks, disturbance of 
motivation and mood manifested by irritability and hostility 
with anger resulting in fights, moderate suicidal ideation 
without plan, mild impairment for recent and immediate 
memory, decreased concentration, and limited insight without 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, or total social or 
industrial impairment.

3.  The Veteran, without good cause, failed to report for a 
scheduled VA examination deemed necessary in order to 
determine whether his service-connected disabilities render 
him in need of regular aid and attendance or housebound.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).

2.  The criteria for an initial rating of 50 percent, but no 
higher, have been met for PTSD with major depressive disorder 
for the entire appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

3.  The claim for SMC based on the need for regular aid and 
attendance or housebound status must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Regarding the Veteran's claims for higher initial ratings for 
his hepatitis C and PTSD with major depressive disorder, the 
Board observes that he appealed the propriety of the 
initially assigned ratings from the original grant of service 
connection.  The Court has held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, no additional 38 U.S.C.A. § 5103(a) 
notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

Pertinent to the Veteran's claim for SMC, he was advised of 
the evidence and information necessary to substantiate such 
claim based both on the need for regular aid and attendance 
and housebound status, as well as his and VA's respective 
responsibilities in obtaining such evidence and information, 
in a December 2003 letter, which was issued prior to the 
initial unfavorable rating decision in August 2004.  
Additionally, in an August 2008 letter, the Veteran was 
informed of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  Moreover, such 
letter as well as a March 2009 letter informed him of the 
consequences of failing to report for his scheduled VA 
examination, to include the denial of his claim.  

While the August 2008 and March 2009 letters were issued 
after the initial rating decision in August 2004, the United 
States Court of Appeals for the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the August 2008 and 
March 2009 letters were issued, the Veteran's claim was 
readjudicated in the May 2009 supplemental statement of the 
case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with numerous VA examinations in order to adjudicate 
his pending initial rating claims.  Neither the Veteran nor 
his representative have argued that the examinations are 
inadequate for rating purposes or are deficient in any other 
manner.  

Relevant to his claim for SMC, the Board determined in the 
May 2008 remand that the opinions of record were insufficient 
in order to adjudicate the claim as such failed to address 
the critical issues of whether the Veteran's service-
connected disabilities rendered him in need of regular aid 
and attendance or housebound.  As such, the August 2008 
letter advised the Veteran that, if he were scheduled for a 
VA examination and failed to report without good cause, his 
claim may be denied or he would receive less than the maximum 
benefit to which may be entitled.  Additionally, in the March 
2009 letter, the Veteran was further informed that he was 
being scheduled for an examination in connection with his 
claim for SMC and the consequences of failing to report for 
such examination without good cause.  Specifically, such 
letter notified him that, when a claimant, without good 
cause, fails to report for an examination or reexamination, 
the claim shall be rated based on the evidence of record or 
even denied.  The March 2009 letter advised him that examples 
of good cause include, but are not limited to, illness, 
hospitalization, or the death of a family member.  

An April 2009 document from the Indianapolis VA Medical 
Center reflects that the Veteran failed to report for his 
scheduled Aid & Attendance/Housebound examination.  In the 
May 2009 supplemental statement of the case, the Veteran was 
informed that his claim for SMC was denied because he failed 
to attend the examination that was scheduled in order to 
evaluate such claim.  Additionally, the other evidence of 
record, to include VA treatment records, failed to show 
evidence that would support the grant of such benefit.  To 
date, the Veteran has not offered good cause for failing to 
report for such scheduled examination.   

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a Veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Initial Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  It is necessary to evaluate 
the disability from the point of view of the Veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Hepatitis C

The Veteran's hepatitis C has been rated as 10 percent 
disabling by the RO under 38 C.F.R. § 4.114, Diagnostic Code 
7354.  

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A noncompensable 
rating is given for nonsymptomatic hepatitis C.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.  

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly warrants a 60 percent rating.  

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.  

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  

Note (2) defines an "incapacitating episode" as "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  Further, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  

On VA examination in January 2004, the Veteran was well 
nourished and well developed.  On VA examination in June 
2004, the Veteran denied any symptoms of hematemesis, melena, 
or vomiting, but he had depression, anxiety, and fatigue.  
There was no weakness.  Examination revealed no scleral 
icterus and his abdomen was nontender and nondistended, with 
no hepatomegaly or ascites or dilated superficial abdominal 
veins.  There were no spider angiomas and he had normal 
muscle strength.  The impression was chronic hepatitis C 
viral infection.  The examiner commented that the Veteran did 
not seem to have cirrhosis of the liver.  

On VA evaluation in August 2005, the Veteran complained of a 
20 pound weight loss in 4 months as well as right upper 
quadrant pain.  However, while there was some right upper 
quadrant tenderness, there was no hepatomegaly, his labs had 
been stable, and he weighed 167 pounds.  In June 2006, the 
Veteran was examined and his labs were considered and it was 
concluded that the Veteran had no stigmata of hepatitis C.  

On VA evaluation in January 2007, the Veteran weighed 172 
pounds and his skin and abdomen were unremarkable.  The 
assessment was hepatitis C virus.  It was also assessed that 
the Veteran had fatigue and arthralgia which might be related 
to his hepatitis C.  On VA evaluation in February 2007, the 
Veteran reported that he had been symptomatic with hepatitis 
over the past 2 winters.  However, he had no scleral icterus, 
jaundice, or spider angiomas, and his abdomen was nontender 
and nondistended.  In April 2007, previously reported 
abdominal pain had resolved and there was no tenderness, 
distention, or organomegaly.  The Veteran denied fatigue in 
May 2007.  

On VA examination in September 2008, the Veteran reported 
that his hepatitis had no history of general or skin 
symptoms.  He denied daily fatigue, malaise, anorexia, and 
medication to control hepatitis.  He felt his fatigue was due 
to depression.  He had had no incapacitating episodes in the 
past 12 months due to hepatitis.  He was 69 inches tall and 
weighed 190 pounds.  His weight status was considered normal 
and he had had a weight gain.  His abdomen was soft and 
nontender in the liver area.  The liver margin was not 
approximated and there was no ascites or abdominal venous 
distention.  There were no signs or symptoms of malnutrition 
or wasting, and no jaundice was present.  Labs were 
considered.  The examiner stated that there were no effects 
of hepatitis on the Veteran's usual daily activities, and 
that it did not produce daily fatigue, malaise, or anorexia, 
and did not require dietary restriction or continuous 
medication.  He noted that the Veteran had denied any 
incapacitating episodes involving those symptoms or nausea, 
vomiting, or arthralgia during the past 12-month period.  

Based on the evidence, the Board concludes that a higher 
rating is not warranted for hepatitis C.  The preponderance 
of the evidence indicates that hepatitis C does not result in 
daily fatigue, malaise, or anorexia; requires dietary 
restriction or continuous medication; or results in 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  In this regard, the Board observes that, while the 
Veteran is competent to testify as to his fatigue, as 
indicated at the June 2004 VA examination and in January 
2007, he has not alleged that such is daily.  In fact, in May 
2007, he denied fatigue and, at the September 2008 VA 
examination, he specifically denied daily fatigue.  
Additionally, the Board observes that, in May 2009, the 
Veteran alleged that he took Omeprazole twice a day; however, 
such medication is more commonly known as Prilosec and is 
used to treat heartburn.  See Physician's Desk Reference, 
63rd Edition, page 2565 (2009).  Moreover, as indicated 
previously, there is also no evidence that the Veteran's 
hepatitis C is manifested by daily malaise and anorexia, 
requires dietary restriction or continuous medication, or 
results in incapacitating episode.  Therefore, the Board 
finds that such symptomatology does not warrant a rating in 
excess of 10 percent under Diagnostic Code 7354.   

The Board observes that hepatitis C sequelae, to include 
cirrhosis or malignancy of the liver, is evaluated 
separately.  See Diagnostic Code 7354, Note 1.  However, as 
the evidence of record fails to demonstrate such sequelae, a 
separate or higher rating under Diagnostic Codes relevant to 
such disabilities is not warranted.  Additionally, the Board 
has reviewed the various diagnostic codes in conjunction with 
the evidence of record, but finds that there is no other 
rating criteria for which rating by analogy would be 
appropriate.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for hepatitis C.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

PTSD with Major Depressive Disorder

The Veteran's service-connected PTSD with major depressive 
disorder is currently rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  The 
Veteran's PTSD with major depressive disorder is rated under 
the General Rating Formula for Mental Disorders.  Under the 
formula, 30 percent evaluation is warranted when occupational 
and social impairment is found with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

On VA examination in January 2004, the Veteran had a 
depressed affect but was very cooperative and congenial.  On 
VA evaluation in April 2004, the Veteran continued to have 
problems with a depressed mood and irritability.  He denied 
suicidal ideation.  The Veteran's depression was felt to be 
stable.  He was well connected to his daughter and 
grandchildren, as well as his religion.  

On VA psychiatric examination in May 2004, the Veteran 
reported current symptoms of depression including difficulty 
falling and staying asleep, and decreased concentration and 
interest.  He also had decreased energy and appetite.  He 
denied any homicidal ideation and suicidal ideation or plan, 
but had nightmares and flashbacks.  He usually avoided people 
and could not stay around people and strangers.  He denied 
panic disorder and hypomania or mania, but stated that it was 
difficult for him to stay in relationships.  He had not taken 
any psychiatric medicine in the past 3 years.  He was 
casually dressed and had some psychomotor agitation.  His 
speech was normal in tone and volume.  He was oriented times 
three and his affect was anxious.  He denied psychotic 
symptoms and paranoia.  Recent and remote memory were intact.  
Judgment and insight were fair.  The Veteran was felt to have 
PTSD and major depressive disorder, and his global assessment 
of functioning (GAF) score was 60.  

In July 2004, VA treatment records reflect that the Veteran 
was described as personable, cooperative, and able to remain 
on task.  He understood directions the first time and was 
able to follow through.  Psychological testing in August 2004 
revealed a moderate degree of suicidal ideation but the 
Veteran was not considered to be an imminent threat to 
himself or others.  In October 2004, he endorsed moderate to 
severe depressive symptoms.  When seen earlier that day, he 
had been well groomed, cooperative, and unagitated.  His 
thought processes were logical but he had recurrent thoughts 
of being better off dead.  However, he had no real suicidal 
ideation or plan.  His GAF was 50.  

On VA evaluation in January 2005, the Veteran stated that he 
did not give a rat's butt anymore.  He would get aggravated 
by people very easily.  He had gotten into a lot of fights 
that year when people got into his face.  His sleep was 
interrupted with only 5 hours per night.  He was occasionally 
hopeless and had passive death wishes.  He had nightmares and 
flashbacks of the Vietnam war and tried hard not to fall 
asleep due to fears of those dreams.  Clinically, he was well 
kempt, cooperative, frustrated, and angry.  He was depressed, 
hopeless, and frustrated.  He denied psychotic symptoms and 
was not a danger to himself or others.  He was oriented times 
3 and had good attention and concentration and intact recent 
and remote memory.  His judgment was fair.  The GAF was 55.  
He was restarted on medication.  On VA evaluation in March 
2005, the Veteran's mood and affect were depressed.  His GAF 
was 55.  He had been taking medications but ran out.  

On VA psychiatric examination in August 2005, the Veteran 
reported that he was not able to talk to others about what 
happened in Vietnam without difficulty.  He avoided parades, 
fireworks, and people.  He described his mood as usually 
pissed off.  He stated that he was depressed all the time and 
did not want to socialize or have close relationships.  
Clinically, he was oriented times 3 and able to recall the 
past 3 presidents.  He had no psychomotor agitation or 
retardation.  His speech was normal and he had good eye 
contact.  He stated that his mood sucked and that he felt 
depressed and worthless.  His affect was irritable.  His 
thought processes were logical and sequential.  He denied 
suicidal and homicidal ideation and auditory or visual 
hallucinations and paranoia.  He was able to recall 3 of 3 
objects in 5 minutes.  He could spell world forward but not 
backwards.  He could perform serial 7s and demonstrated 
abstract thinking.  His insight was limited and his judgment 
was fair.  His GAF was 62 due to PTSD and 50 due to mood 
disorder with major depression.  On October 4, 2005, the 
Veteran had depression, an urge to hurt others, and a 
depressed mood.  His GAF was 52.  

On VA evaluation in December 2005, the Veteran described 
being sadder and more isolated over the past couple of 
months, not having any desire to do anything.  He reported 
poor appetite, poor energy, and being sad and lonely for 3 
months.  He slept only an hour at a time and felt helpless 
and hopeless.  Clinically, he had good hygiene and 
appropriate behavior.  His speech was normal.  His mood was 
"piss poor".  He had vague suicidal ideation occasionally 
but no homicidal ideation.  He was oriented times 3 and had 
good concentration and memory.  His judgment and insight were 
fair.  His GAF was 40.  

By February 2006, the Veteran had a better mood and had been 
more active and doing things around the house.  He had been 
more social and going out with his brother.  He had improved 
energy and concentration.  The GAF was 50.  

In May 2007, the Veteran was dressed in clean casual 
clothing.  His eye contact was poor but he was alert and 
cooperative and his speech was normal.  His mood was fair and 
his affect was worried and apprehensive.  His memory was 
intact, insight was limited, and judgment was fair.  His 
thought processes were coherent, logical, sequential, and not 
goal directed.  He denied suicidal and homicidal ideation and 
mood swings and hallucinations.  He had been having 
flashbacks 2-3 times per year as well as racing thoughts in 
the evenings.  There were similar findings in June 2007.  In 
August 2007, he indicated that he was going to church twice a 
month.  He had been pretty messed up a few months ago and he 
had depression now, but not like it was then.  His mood was 
mostly stable with no manic symptoms.  His GAF was 55.  In 
April 2008, he wore clean, casual clothing and was alert and 
cooperative and had normal speech.  His mood and affect were 
pleasant and his memory was intact.  Judgment and insight 
were fair and he had coherent, logical, sequential goal 
direct thought processes. The situation was similar in August 
2008.  

On VA psychiatric examination in September 2008, the Veteran 
noted that he was angry and irritable nearly every day, all 
day, with feelings of helplessness and hopelessness.  He had 
an intense sensitivity to being unappreciated by others.  He 
had low self esteem and no interest in the thoughts or 
feelings of others.  Clinically, he was neatly groomed but 
was hostile, contemptuous, and irritable to the examiner.  
His affect was normal but his mood was angry.  He had 
suicidal ideation but was firmly against committing such an 
act.  He had no hallucinations or inappropriate behavior.  
His remote memory was normal but there was mild impairment 
for recent and immediate memory.  The Veteran stated that he 
could not learn new material and that he had to write 
extensive notes to himself to carry out complex acts.  The 
examiner stated that the Veteran's GAF due to PTSD and 
depressive disorder was 53, and that his depressive disorder 
was partly linked to his PTSD.  The examiner stated that 
there was not total occupational and social impairment; and 
that the symptoms resulted in deficiencies in family 
relations and mood, but not in judgment, thinking, or work.  
There was not reduced reliability and productivity due to 
PTSD symptoms either.  The examiner stated that at present 
there was little to connect the Veteran's symptoms to his 
unemployment.  

The Board finds that an initial 50 percent rating, but no 
higher, for the entire appeal period is warranted for the 
Veteran's PTSD with major depressive disorder.  In this 
regard, the Board observes that such results in occupational 
and social impairment with reduced reliability and 
productivity due to depression, nightmares, flashbacks, 
disturbance of motivation and mood manifested by irritability 
and hostility with anger resulting in fights, moderate 
suicidal ideation without plan, mild impairment for recent 
and immediate memory, decreased concentration, and limited 
insight without evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, or 
total social or industrial impairment.
 
The Board observes that the Veteran does not endorse all of 
the rating criteria for a 50 percent rating under the General 
Rating Formula for Mental Disorders; however, the Board finds 
that his psychiatric symptomatology, as discussed above, more 
nearly approximates such a rating.  See Mauerhan, supra (the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating).  However, 
the Board finds that the Veteran is not entitled to an 
initial rating in excess of 50 percent for his PTSD with 
major depressive disorder.

As noted previously, a 70 percent rating is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  The Board finds that the 
evidence does not show such deficiencies in most areas.  
Pertinent to suicidal ideation, the Board notes that the 
Veteran endorsed such symptom on occasion during the appeal 
period; however, he had no intent or plan.  Additionally, 
there is also some evidence of impaired impulse control.  
Specifically, the evidence shows that the Veteran is angry, 
irritable, and hostile and, in January 2005, he indicated 
that had been in numerous fights in the prior year; however, 
the remainder of the evidence is negative for any additional 
periods of violence.  Moreover, there is no evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or an inability to establish and maintain effective 
relationships.  Therefore, while the evidence of record shows 
suicidal ideation and impaired impulse control, the Board 
finds that the Veteran's psychiatric symptomatology on the 
whole does not more nearly the criteria necessary for a 70 
percent rating. 

Additionally, the Board notes that the Veteran has 
predominately been assigned GAF scores ranging from 50 to 60, 
with one score of 40.  A GAF score between 31 and 40 reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment n several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score 
between 51and 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  

A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  As the Veteran has predominantly been assigned a GAF 
score reflecting only moderate symptoms and the evidence of 
record, as detailed previously, supports such a score, the 
Board finds that the Veteran is not entitled to an initial 
rating in excess of 50 percent for PTSD with major depressive 
disorder.  While a GAF score of 40 represents serious 
symptoms, the Board notes that the mental status examination 
conducted at the time such score was assigned in December 
2005 indicates only moderate symptoms indicative of a 50 
percent rating.  Specifically, while the Veteran described an 
increase in his psychiatric symptoms, clinically, he had good 
hygiene, appropriate behavior, normal speech, good 
concentration and memory, fair judgment and insight, and full 
orientation.  Such symptoms are contemplated by the Veteran's 
50 percent evaluation and, absent more severe symptoms, a 
higher rating is not warranted.

The Board further emphasizes that the evidence of record does 
not support the conclusion that the Veteran's PTSD with major 
depressive disorder is productive of total social or 
industrial impairment, warranting an evaluation of 100 
percent.  The medical evidence does not show total social 
withdrawal, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Additionally, the evidence demonstrates that the 
Veteran is unemployed due to physical disabilities, rather 
than his psychiatric disability, and has maintained 
relationships, albeit distant on occasion, with his brother, 
daughter, and grandchildren, and attends church.  Therefore, 
the Board finds that the Veteran's psychiatric symptomatology 
has not rendered him totally occupationally and socially 
impaired.  As such, the Veteran is not entitled to an initial 
100 percent disability rating for his PTSD with major 
depressive disorder.

Therefore, based on the preceding evidence, the Board grants 
an initial rating of 50 percent, but no higher, for the 
Veteran's PTSD with major depressive disorder for the entire 
appeal period.  In denying an initial rating in excess of 50 
percent, the Board finds the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected disabilities; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the 
rating schedule.  As discussed in detail previously, the 
Veteran's hepatitis C and psychiatric symptomatology is fully 
addressed by the respective rating criteria under which each 
disability is rated.  There are no additional symptoms of any 
such disabilities that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for each service-connected disability.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, while 
the Veteran's disabilities interfere with his employability, 
such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, 
the Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board observes 
that the Veteran has been in receipt of a TDIU rating since 
March 1, 2002, prior to the effective dates of the awards of 
service connection for hepatitis C and PTSD with major 
depressive disorder.  Even so, with respect to the claims 
decided herein, the evidence of record, as discussed 
previously, fails to show that the Veteran is unemployable 
due to such disabilities.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  

III.  SMC Claim

SMC is payable to a Veteran who, as a result of his service- 
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person. 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 
3.351(c), a Veteran will be considered in need of regular aid 
and attendance if he or she: (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

SMC at the housebound rate is payable to a Veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities. The latter 
requirement is met when the Veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, and it is reasonably 
certain that the disabilities will continue throughout his 
lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When the missed examination is 
scheduled in conjunction with a claim for increase, as is the 
case here, the claim shall be denied.  38 C.F.R. § 3.655(b); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting 
that that failure to cooperate by attending a requested VA 
examination may result in an adverse determination).  

In this regard, the Board determined in the May 2008 remand 
that the evidence of record was insufficient in order to 
decide the Veteran's SMC claim and, as such, remanded for an 
examination.  As discussed previously, the Veteran failed to 
report for such scheduled examination despite being advised 
in August 2008 and March 2009 letters of the consequences of 
failing to report for an examination.  Additionally, he has 
not offered good cause for failing to report for his 
scheduled examination.  Moreover, the Board observes that, in 
a May 2009 statement, the Veteran appeared to indicate an 
intent to abandon his claim for SMC based on the need for 
regular aid and attendance or housebound status.  
Specifically, he stated that "as far as the extra money for 
[the] home, keep it. . . I will take care of myself as we 
[have] always done."  

In light of the Veteran's failure to report for his scheduled 
VA examination without good cause, the Board must deny his 
claim for SMC based on the need for regular aid and 
attendance or housebound status.  Further, as the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

An initial rating in excess of 10 percent for hepatitis C is 
denied.

For the entire appeal period, an initial rating of 50 
percent, but no higher, for PTSD with major depressive 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

SMC based on the need for regular aid and attendance or 
housebound status is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


